                     IN THE UNITED STATES DISTRICT COURT FOR
                       THE NORTHERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                      )
                                               )
                       Plaintiff,              )
                                               )               Case No. 02-CR-0088-CVE
v.                                             )
                                               )               USM Number: 06890-062
EFREM ZEMBLISH HARRIS,                         )
                                               )
                       Defendant.              )

                                     OPINION AND ORDER


       Before the Court is defendant’s pro se motion for sentence reduction pursuant to 18 U.S.C.

§ 3582(c)(2) (Dkt. # 212). On June 6, 2002, defendant was charged with: conspiracy in violation

of 21 U.S.C. § 846 and §§ 841(a)(1), (b)(1)(A)(ii), (b)(1)(A)(iii), (b)(1)(D), 843(b), and 856 (count

1); possession of marijuana with intent to distribute in violation of 21 U.S.C. §§ 841(a)(1) and

(b)(1)(D) (count two); distribution of in excess of 50 grams cocaine base in violation of 21 U.S.C.

§§ 841(a)(1) and (b)(1)(A)(iii) (counts three and four); maintaining a location to store, manufacture,

distribute, or use cocaine and cocaine base in violation of 21 U.S.C. § 856 (count five); interstate

travel in aid of a racketeering enterprise in violation of 18 U.S.C. § 1952 (counts six and seven); and

criminal forfeiture in violation of 21 U.S.C. §§ 841, 846 and 853 (Dkt. # 2). Prior to a finding or

entry of guilt, the government filed an information alleging that defendant was previously convicted

of two felony drug offenses, thereby providing notice of its intent to enhance the penalty in count one

to mandatory life imprisonment (Dkt. # 33, as amended by Dkt. # 69). Defendant pled not guilty

to all counts in the indictment. On February 13, 2003, a jury returned a verdict of guilty as to

conspiracy (count one), possession of marijuana (count two), and interstate travel in aid of a

racketeering enterprise (count six) (Dkt. # 56). The Court sentenced defendant to mandatory life
imprisonment as to count one, 120 months as to count two, and 60 months as to count six (Dkt. #

84). Counts two and six were ordered to run concurrently with count one. On January 19, 2017,

President Barack Obama commuted defendant’s sentence to a term of 360 months (Dkt. # 205).

       Defendant moves to reduce his sentence under the First Step Act of 2018, which retroactively

applies the Fair Sentencing Act of 2010. Defendant asserts that, if he were being sentenced today,

the enhancement under 21 U.S.C. § 851 and other enhancements to his base offense level would not

be applied since they were not charged in the indictment and proved to a jury beyond a reasonable

doubt. The defendant cites Apprendi v. New Jersey, 530 U.S. 466 (2000), and Alleyne v. United

States, 570 U.S. 99, 133 S.Ct. 2151 (2013). Further, he asserts that his offense level would be 32.

Combined with criminal history score of III, the resulting guideline range would be 151 to 188

months.

          To be eligible for a reduction, defendant must have been sentenced “based on a sentencing

range that has subsequently been lowered.” 18 U.S.C. § 3582(c)(2). The defendant’s original

sentence was not based on a sentencing range, but a statutorily required minimum prescribed by

Congress in the Controlled Substances Act. See Koons v. United States, 138 S. Ct. 1783, 1788

(2018). Likewise, a presidential commutation is not based on a recalculation of the guideline

sentencing range nor does it overturn the sentence imposed by the sentencing court. It simply

mitigates or sets aside the original punishment. See United States v. Buenrostro, 895 F.3d 1160,

1164 - 1165 (9th Cir. 2018) (citing Nixon v. United States, 506 U.S. 224, 232 (1993)).

       Further, in the instant case, the statutory minimum sentence was based on cocaine base and

powder cocaine amounts, not strictly cocaine base, which is the only substance contemplated in the

Fair Sentencing Act. The amount of powder cocaine the jury found defendant possessed with intent


                                                 2
to distribute in count one is 5 kilograms or more; therefore, the statutory minimum remains

unchanged at ten years to life, see 18 U.S.C. § 841(b)(1)(A)(ii), and the mandatory life imprisonment

remains unchanged, see 18 U.S.C. § 851.

       Defendant’s argument, that the enhancement under 21 U.S.C. § 851 and other enhancements

to his base offense level would not be applied under the current law since they were not charged in

the indictment and proven to a jury beyond a reasonable doubt, is incorrect with respect to the

finding by the Court of prior convictions pursuant to the government’s 21 U.S.C. § 851 information.

In the cases cited by the defendant, the Supreme Court held that “[o]ther than the fact of a prior

conviction, any fact that increases the penalty for a crime beyond the prescribed statutory

maximum,” Apprendi, 530 U.S. at 490, or “increases the mandatory minimum,” Alleyne, 133 S.Ct.

at 2153, must be submitted to a jury and proved beyond a reasonable doubt. Prior convictions are

an exception to the rule, and a court may find “the fact of a prior conviction.” See United States v.

Torres, 869 F.3d 1089, 1104 (9th Cir. 2017).The defendant’s argument as to the increase in the base

offense level for possession of a dangerous weapon and adjustment for role in the offense is moot

based on the Court’s determination that the sentence imposed was not “based on” a sentencing range;

it was based on a statutory mandatory minimum.

       The Court finds that the defendant is not entitled to a reduction because his sentence was not

based on a sentencing range that has subsequently been lowered by the Sentencing Commission, as

required by 18 U.S.C. § 3582(c)(2), but rather was based on the statutory mandatory minimum under

21 U.S.C. §§ 841(b)(1)(A) and 851.




                                                 3
       IT IS THEREFORE ORDERED that defendant’s motion for sentence reduction pursuant

to 18 U.S.C. § 3582(c)(2) (Dkt. # 212) is denied.

       IT IS SO ORDERED this 22nd day of January, 2019.




                                               4
